o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date genin-100687-16 uil --------------------- ------------------------------------------------ ------------------------- ------------------------ dear -------------- i am responding to your inquiry dated date regarding the treatment of tricare coverage for purposes of the affordable_care_act you have indicated that the county government provides additional taxable compensation_for employees with other health coverage who forego the coverage under the group_health_plan provided by the government you expressed concern whether this would be compliant with various provisions governing group_health_plans often referred to as the group market reforms see sec_9815 of the internal_revenue_code which applies the provision of part a of title xxvii of the public service act to group_health_plans if the other health coverage was coverage under tricare for retired military veterans although payments to reimburse premiums for certain other health coverage that is not group_health_plan coverage raises certain issues with respect to compliance with the group market reforms the design you describe - a payment of taxable additional compensation unrelated to the cost of other coverage of the employee -- does not result in a health plan subject_to the group market reforms while such an arrangement does have implications for the amount of the employee contribution for the group_health_plan for affordability purposes under sec_4980h and sec_36b of the internal_revenue_code the payment does not result in an employer payment plan or health_reimbursement_arrangement for further information on potential implications under sec_4980h and sec_36b we have enclosed a copy of recently issued guidance notice_2015_87 genin-100687-16 irb which discusses these issues in the context of these types of arrangements i hope this information is helpful if you have any questions please call me at -------------- ------ sincerely kevin knopf senior technician reviewer health and welfare branch office of associate chief_counsel tax exempt and government entities enclosure
